Citation Nr: 0724066	
Decision Date: 08/03/07    Archive Date: 08/15/07

DOCKET NO. 06-02 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran had active service from April 1941 to September 
1961. The veteran died in late-2004. The appellant in this 
matter is his surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, which denied the above claim.

In January 2007, the appellant testified at a video 
conference hearing over which the undersigned Veterans Law 
Judge presided. A transcript of the hearing has been 
associated with the veteran's claims file.


FINDINGS OF FACT

1. At the time of his death, the veteran was not in receipt 
of service connection for any disability.

2. The immediate cause of the veteran's death was lung 
cancer.

3. Lung cancer did not have its onset during active service 
or result from disease or injury in service, or from a 
service-connected disability.



CONCLUSION OF LAW

A service-connected disability did not cause or contribute 
substantially or materially to cause the veteran's death. 38 
U.S.C.A. § 1310 (West 2002 & Supp. 2005); 38 C.F.R. § 3.312 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits. With few exceptions, the regulations 
implementing this law are applicable to all claims filed on 
or after the date of enactment, or filed before the date of 
enactment and not yet final as of that date. Veterans Claims 
Assistance Act of 2000 (VCAA); 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).

In this case, VA's duties have been fulfilled. VA must notify 
the appellant of evidence and information necessary to 
substantiate her claims and inform her whether she or VA 
bears the burden of producing or obtaining that evidence or 
information. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b)); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The appellant was notified of the information necessary to 
substantiate her claim for service connection for the cause 
of the veteran's death. The RO sent the appellant notice by 
letters dated in December 2004, April 2005, June 2005, and 
July 2005 in which she was informed of what was required to 
substantiate her claim and of her and VA's respective duties, 
i.e., that VA would attempt to obtain any additional records 
that she identified as being helpful to her claim. She was 
also asked to submit evidence and/or information, which would 
include that in her possession, to the RO.

Since the appellant's claim for service connection was denied 
by the RO and is also being denied by the Board, as discussed 
herein, there is no potential effective date issue that would 
warrant additional notice as to the issue. See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board finds no prejudice to the appellant in proceeding 
with the issuance of a final disposition in the issue that 
the Board is presently deciding. See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the appellant 
has been prejudiced thereby). There is no indication that the 
outcome of the case has been affected, and the appellant has 
been provided a meaningful opportunity to participate 
effectively in the processing of her claim. The content of 
the subsequent notice provided to the appellant fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim. 
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d). The 
veteran's relevant service and VA medical treatment records 
have been obtained, as discussed below. There is no 
indication of any additional, relevant records that the RO 
failed to obtain.

Assistance shall also include obtaining a medical opinion 
when such an opinion is necessary to make a decision on the 
claim. 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4). In 
this regard a VA medical expert opinion was provided in 
November 2005. The appellant was provided with a copy of the 
opinion, and afforded an opportunity to provide any further 
evidence and argument towards substantiation of her claim. 

Accordingly, the requirements of the VCAA have been met by 
the RO. Having determined that the duty to notify and the 
duty to assist have been satisfied, the Board turns to an 
evaluation of the appellant's claim on the merits.

Service connection for cause of the veteran's death

The appellant principally argues that the veteran's 20 year 
service in the Navy resulted in his developing asbestosis 
which contributed to the lung cancer which caused his death. 
Having carefully considered the claim in light of the record 
and the applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim and must 
regretfully deny the appeal.

The law provides that service connection may be established 
for the cause of a veteran's death when a service-connected 
disability was either the principal or a contributory cause 
of death. 38 C.F.R. § 3.312(a); see 38 U.S.C.A. § 1310; see 
also 38 U.S.C.A. §§ 1110 and 1112. A service-connected 
disability is the principal cause of death when that 
disability, singly or jointly with some other condition, was 
the immediate or underlying cause of death or was 
etiologically related thereto. 38 C.F.R. § 3.312(b). A 
contributory cause of death must be causally connected to the 
death and must have contributed substantially or materially 
to death, combined to cause death, or aided or lent 
assistance to the production of death. 38 C.F.R. § 
3.312(c)(1). See generally Harvey v. Brown, 6 Vet. App. 390, 
393 (1994).

Accordingly, service connection for the cause of a veteran's 
death may be demonstrated by showing that the veteran's death 
was caused by a disability for which service connection had 
been established at the time of death or for which service 
connection should have been established.


Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service. 38 U.S.C.A. §§ 1110 and 1131; 38 
C.F.R. § 3.303(a). In order to prevail on the issue of 
service connection in the context of this claim, once the 
death of the veteran has been established, there must be 
medical evidence, or in certain circumstances, competent lay 
evidence of in-service occurrence or aggravation of a disease 
or injury leading to death within the regulatory scheme; and 
competent medical evidence of a nexus between an in-service 
injury or disease and death. See Hickson v. West, 12 Vet. 
App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 
346 (1999) (Both discussing the factors of service 
connection).

By "competent medical evidence" is meant in part that which 
is provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions. 38 C.F.R. § 3.159(a). "Competent lay 
evidence" means "any evidence not requiring that the 
proponent have specialized education, training, or 
experience." Lay evidence is competent "if it is provided by 
a person who has knowledge of facts or circumstances and 
conveys matters that can be observed and described by a lay 
person." 38 C.F.R. § 3.159(a)(2); Bruce v. West, 11 Vet. App. 
405, 410-11 (1998) (one not a medical expert is nevertheless 
competent to offer evidence of his symptoms in support of a 
claim for an increased disability evaluation); see Layno v. 
Brown, 6 Vet. App. 465, 470 (1994); Harvey, 6 Vet. App. at 
393.

While there is no current specific statutory guidance with 
regard to claims for service connection for asbestosis and 
other asbestos-related diseases, nor has VA promulgated any 
regulations, VA has issued procedures on asbestos-related 
diseases, which provide some guidelines for considering 
compensation claims based on exposure to asbestos in VA 
ADJUDICATION PROCEDURE MANUAL, M21-1. VA must analyze the 
appellant's claim of entitlement to service connection for 
residuals of asbestos exposure under these administrative 
protocols. Ennis v. Brown, 4 Vet. App. 523, 527 (1993); 
McGinty v. Brown, 4 Vet. App. 428, 432 (1993).

As to disorders related to asbestos exposure, the absence of 
symptomatology during service or for many years following 
separation does not preclude the eventual development of the 
disease. The latent period varies from 10 to 45 or more years 
between first exposure and development of disease. Also of 
significance is that the time length of exposure is not 
material, as individuals with relatively brief exposures of 
less than one month have developed asbestos-related 
disorders. VA Adjudication Procedure Manual, M21-1, Part VI, 
7.21(b)(2). 

However, in Dyment v. West, 13 Vet. App. 141, 145 (1999), it 
was held that provisions in former paragraph 7.68 
(predecessor to paragraph 7.21) of VBA Manual M21-1, Part VI, 
did not create a presumption of exposure to asbestos. Medical 
nexus evidence is required in claims for asbestos related 
disease related to alleged asbestos exposure in service. See 
also VA O.G.C. Prec. Op. No. 04-00.

The veteran died in 2004. The appellant in this matter is his 
surviving spouse. At the time of his death, he was not in 
receipt of service connection for any disability.

The veteran's November 2004 Certificate of Death shows that 
the immediate cause of the veteran's death was lung cancer. 

The veteran's service medical records are entirely negative 
for lung cancer. A service radiology report dated in April 
1958 shows that the veteran had an eight millimeter 
calcification at the periphery of the left lower lung field 
which was fairly discreet. There was also a small amount of 
hilar calcification suggesting healed primary complex. There 
was a somewhat soft halo about the peripheral calcification. 
However, there was no definite evidence of active disease. 
Follow-up in six months was recommended.

A service radiology report dated in October 1958 shows no 
significant change from the prior study. There was no 
evidence of active cardiac or pulmonary disease.

The veteran's separation report of medical examination 
conducted dated in August 1961 shows that upon clinical 
evaluation, his lungs and chest were normal.

Subsequent to service, private medical treatment records from 
N. Angel, M.D., dated from March 1993 to October 2004 show 
that the veteran had a history of papillary squamous cell 
carcinoma of the soft palate.

Private medical treatment records beginning in November 2001 
show that the veteran had adenocarcinoma of the large 
intestine. The treatment records also revealed that the 
veteran had intermittent acute bronchitis, chronic 
obstructive pulmonary disease, and a chronic cigarette habit.

Private medical treatment records from R. Israel, M.D., dated 
from October 2003 to October 2004 show that the veteran had 
bronchogenic carcinoma.

In April 2005, the appellant testified at a personal hearing 
over which a hearing officer of the RO presided. She 
indicated that she and the veteran had been married 
approximately nine years following his separation from 
service. She indicated that he was first diagnosed with 
cancer of the throat in 1993, and then it metastasized to his 
colon in 2001 and ultimately to his lungs. She added that he 
was treated by various physicians over the course of his 
treatment.

A medical expert opinion by a VA physician dated in November 
2005 shows that the veteran died with an established cause of 
death of bronchogenic carcinoma as attested by enclosed 
records from Dr. Israel. The veteran had 20 years of Navy 
service as a torpedo man, which raised the issue of a 
presumption of asbestos exposure. However, the examiner 
concluded that his cause of death, as well as his previously 
established cancer, was most likely caused by or was the 
result of his cigarette smoking habit. The examiner observed 
that because of his death in 2004, any relationship of the 
lung cancer to his prior asbestos exposure could not be 
resolved without resort to mere speculation. The examiner 
further indicated that his assessment was valid given his 
retrospective pulmonary evaluation based upon review of the 
entire claims file.

During her January 2007 video conference hearing, the 
appellant asserted that the veteran was first diagnosed with 
lung cancer in 1993. She added that the veteran's physician 
had indicated that smoking and exposure to asbestos in 
service had contributed to his lung cancer. She noted that 
the veteran smoked for approximately 60 years. She stated 
that she would obtain a medical opinion from the Dr. Israel 
concerning the etiology of the veteran's lung cancer.

A letter from Dr. Israel dated in February 2007 shows that 
the veteran had was said to have asbestosis, chronic 
obstructive pulmonary disease, and was a cigarette smoker.

The preponderance of the evidence is against the claim. 
First, the evidence does not show that service connection is 
warranted on the theory that the veteran's lung cancer had 
developed during his period of active service. His service 
medical records show no treatment for such a condition. The 
earliest medical evidence of record of such a condition is 
almost 40 years following his separation from service, and 
there is no evidence relating this condition to any in- 
service disease or injury. Evidence of a prolonged period 
without medical complaint and the amount of time that elapsed 
since military service, can be considered as evidence against 
a claim. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000).

Additionally, the veteran's August 1961 separation report of 
medical examination is highly probative as to the veteran's 
condition at the time of his release from active duty, as it 
was generated with the specific purpose of ascertaining the 
veteran's then-physical condition, as opposed to the 
appellant's current assertion which is proffered in an 
attempt to secure VA compensation benefits. Rucker v. Brown, 
10 Vet. App. 67, 73 (1997) (Observing that although formal 
rules of evidence do not apply before the Board, recourse to 
the Federal Rules of Evidence may be appropriate if it 
assists in the articulation of the reasons for the Board's 
decision). The August 1961 separation examination report is 
entirely negative for any symptoms associated with a 
pulmonary disorder and weights heavily against the claim.

The veteran's Certificate of Death set forth that the cause 
of his death was lung cancer. This was reviewed by the VA 
examiner in November 2005, and it was established that the 
veteran's cause of death, as well as his previously 
established cancer, was most likely caused by his cigarette 
smoking habit. The examiner also concluded that attributing 
the lung cancer to any asbestos exposure during service could 
not be established without resorting to mere speculation. 
This opinion is definitive and based upon a complete review 
of the veteran's claims file. It is, therefore, found to 
carry probative weight. See Prejean v. West, 13 Vet. App. 
444, 448-9 (2000). 

As to the relationship of the lung cancer to asbestos 
exposure, given speculative nature, the law provides that 
service connection may not be based on a resort to 
speculation or remote possibility. 38 C.F.R. § 3.102 (2006); 
Obert v. Brown, 5 Vet. App. 30, 33 (1993). As such, there is 
no competent medical evidence of record which establishes 
that a service-connected disability was the principal or 
contributory cause of the veteran's death. 38 C.F.R. § 3.312 
(2006); see also Harvey, 6 Vet. App. at 393.

While Dr. Israel's February 2007 letter reports the veteran 
to have had asbestosis, the Board observes this to be its 
first mention of record; issued approximately three years 
after the veteran's death; and without diagnostic or clinical 
record. 

It is the Board's fundamental responsibility to evaluate the 
probative value of all medical and lay evidence. See Owens v. 
Brown, 7 Vet. App. 429 (1995); Gabrielson v. Brown, 7 Vet. 
App. 36 (1994); see also Guerrieri v. Brown, 4 Vet. App. 467, 
470-471 (1993) (Observing that the evaluation of medical 
evidence involves inquiry into, inter alia, the medical 
expert's personal examination of the patient, the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion that the physician reaches); Mariano v. Principi, 
17 Vet. App. 305, 317 (2003) (Observing that flawed 
methodology in creating medical report renders physician's 
opinion of "questionable probative value."); Sklar v. 
Brown, 5 Vet. App. 140, 146 (1993)(Observing that a 
specialist's opinion as to a medical matter outside of his or 
her specialty to be given little weight).  

Dr. Israel's report is not supported by record, and the Board 
does not find this opinion credible. First, Dr. Israel signed 
the veteran's death certificate, indicating that the cause of 
death was lung cancer, without secondary or tertiary 
etiology. Moreover, although Dr. Israel clearly provided 
medical care to the veteran for several years, and his 
records are replete with notations of treatment for 
respiratory disorders, including repeated admonitions to the 
veteran to stop tobacco use, Dr. Israel's records are wholly 
devoid of any mention of asbestosis. 

There is no medical evidence of in-service occurrence or 
aggravation of lung cancer, and as there has been no medical 
evidence of a nexus between an in-service injury or disease 
and the veteran's cause of death, entitlement to service 
connection for the cause of the veteran's death must be 
denied. See Hickson, 12 Vet. App. at 253; see also Pond, 12 
Vet App. at 346.

The Board has also considered the testimony of the appellant 
which asserts that a relationship between the veteran's 
service and his lung cancer must have existed. However, as a 
lay person, her opinion is not competent to provide the 
necessary nexus between the veteran's service and his death. 
See Cromley v. Brown, 7 Vet. App. 376, 379 (1995); Espiritu 
v. Derwinski, 2 Vet. App. 492, 495 (1992).

There can be no doubt from review of the record that the 
veteran rendered honorable and faithful service for which the 
Board is grateful, and the appellant is sincere in her belief 
that the veteran's death was related to service. While the 
Board has carefully reviewed the record in depth, it has been 
unable to identify a basis upon which service connection may 
be granted. The Board has also considered the benefit of the 
doubt rule in this case, but as the preponderance of the 
evidence is against the claim, the evidence is not in 
equipoise, and there is no basis to apply it. See 38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

Accordingly, for the reasons stated above, the Board finds 
that as the preponderance of evidence weighs against a grant 
of the benefits sought, entitlement to service connection for 
the cause of the veteran's death is not warranted, and there 
is no doubt to be resolved. See Gilbert, 1 Vet. App. at 55.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


